                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 ANDREW SNITZER and PAUL LIVANT,                                :   DATE FILED: 03/31/2020
 individually and as representatives of a class of              :
 similarly situated persons, on behalf of the                   :
 American Federation of Musicians and Employers' :
 Pension Plan,                                                  :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 THE BOARD OF TRUSTEES OF THE                                   :
 AMERICAN FEDERATION OF MUSICIANS                               :
 AND EMPLOYERS' PENSION FUND, THE                               :    17-CV-5361 (VEC)
 INVESTMENT COMMITTEE OF THE BOARD :
 OF TRUSTEES OF THE AMERICAN                                    :        ORDER
 FEDERATION OF MUSICIANS AND                                    :
 EMPLOYERS' PENSION FUND, RAYMOND M. :
 HAIR, JR., AUGUSTIN GAGLIARDI, GARY                            :
 MATTS, WILLIAM MORIARITY, BRIAN F.                             :
 ROOD, LAURA ROSS, VINCE TROMBETTA, :
 PHILLIP E. YAO, CHRISTOPHER J.G                                :
 BROCKMEYER, MICHAEL DEMARTINI,                                 :
 ANDREA FINKELSTEIN, ELLIOT H. GREENE, :
 ROBERT W. JOHNSON, ALAN H. RAPHAEL, :
 JEFFREY RUTHIZER, BILL THOMAS,                                 :
 MAUREEN B. KILKELLY, and DOES NO. 1-6, :
 WHOSE NAMES ARE CURRENTLY                                      :
 UNKNOWN,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have submitted a settlement agreement for preliminary approval;

        WHEREAS the parties propose to certify a settlement class consisting of 114,285

members, of which 21,881 members have no known postal or email address, Settlement

Agreement (Dkt. 139-1) § 3.3; and
       WHEREAS the parties propose to notify those 21,881 class members by posting the

relevant documents on a website, id.;

       IT IS HEREBY ORDERED that the parties must jointly submit a supplemental

memorandum of law, no later than April 17, 2020, explaining why the posting of the settlement

documents on a website constitutes adequate notice for those 21,881 class members. The

memorandum must also discuss alternative or supplemental methods of notice.



SO ORDERED.
                                                   _________________________________
Date: March 31, 2020                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                               2
